The opinion was delivered orally in these two cases:
Per Curiam.
In the case of Hyrne v. Irwin (22 S. C., 587) this court decided that the judgment of the court is final and conclusive of all matters presented at such hearing, and cannot be reviewed by a motion to reinstate. This case was followed by the decision in Clark Bros. v. Wimberly (24 S. C., 138), which sustained the former ruling. In the case of Tribble v. Poore (28 S. C., 565), the motion was to reinstate an appeal dismissed by the clerk for failure to file the return within the time required. The court then decided that the order of the clerk was ex parte, and was-not such a judgment as would support a plea of res adjudicata, and could be reviewed.
Under these decisions the court is compelled to regard its former judgment in each of these cases as conclusive and final. The appellant had a right to ask for relief under the act of 1880 before the motion to dismiss was made; but not having availed himself of this privilege, and a motion having been made, argument on both sides fully heard and considered, and the judgment of the court made thereon dismissing the appeal, it is now too late to make such a motion. Motion in each case is refused.
In the case of Hill v. Salinas, a petition for rehearing was filed and refused December 19, 1890-No. 2718.